Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 07/24/2019 and 12/30/2020 were filed before the mailing date of the FAOM.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention.
Claim 1 recite “narrower than the width of the heat generating resistor in the other region thereof” and is unclear to what the applicant means by “the other region”. Therefore, the scope and bound of this limitation cannot be determined. For prosecution, the limitation will be interpreted to mean the “the width of the heat generating resistor can vary
Claim 2 recite “other than a position aligned in a direction perpendicular to the longitudinal direction of the strip- shaped heater” and is unclear. For prosecution, the limitation is interrupted to mean “in a position not perpendicular to the longitudinal direction of the strip- shaped heater”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1, 3, and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al (US Patent No. 6,359,284 B1 published 03/19/2002; hereinafter Hayashi).
Regarding claim 1, Hayashi teaches an automatic analysis device, comprising: 
a heat block (temperature adjusting block 9a – Fig. 2A) which includes a plurality of positions on which reaction containers in which reaction liquid mixing a reagent and a sample is injected are mounted (temperature adjusting block 9a is capable of holding sample vessels 10 – Figs. 2A and 2B); and 
a strip-shaped heater (heater 15 – Fig. 2B) which heats the heat block, 
wherein the strip-shaped heater is wound and attached on an outer circumference of the heat block so that both end regions of the strip-shaped heater are adjacent to each other (heater 15 is a tape 
Hayashi inherently teaches that the strip-shaped heater includes a heat generating resistor which generates heat by applying an electric current (it is well known in the art that electric heating tapes have resistors on the inside and electric insolation on the outside), an insulating film which electrically insulates with respect to an outside portion by disposing to sandwich the heat generating resistor (heat insulating case 9c is configured by winding foamed polyethylene – column 8 lines 38-40 and Fig. 2A), and a first and a second electricity feeding lines which are attached to both end portions of the heat generating resistor and supply power to the heat generating resistor (it is well known in the art that the resistor must have wire on both ends to complete the circuit; see Pelonis Technologies NPL), and 
wherein the width of the heat generating resistor in both end regions of the strip-shaped heater is formed to be narrower than the width of the heat generating resistor in the other region thereof (see 12b rejection above for interpretation) (Hayashi teaches a tape heater and it is well known in the art that taper heaters can have resistors or heating elements with different width; see Pelonis Technologies NPL).
Regarding claim 3, Hayashi teaches the automatic analysis device according to claim 1, 
wherein the heat generating resistor is disposed so that both end regions of the strip-shaped heater face each other with a predetermined interval being sandwiched therebetween (heater 15 is a tape heater wound around the outer periphery of the round temperature adjusting block 9a, therefore the ends of the heat are adjacent and are capable of overlapping– column 8 lines 35-36 and Fig. 2B) by both ends in the longitudinal direction of the strip- shaped heater being folded (Hayashi teaches a taper heater and it is well known in the art that tape heaters are capable of being folded and overlapped; see BriskHeat NPL).
Regarding claim 6, Hayashi teaches the automatic analysis device according to claim 1, 
wherein both end regions of the strip-shaped heater are disposed side by side (heater 15 is a tape heater wound around the outer periphery of the round temperature adjusting block 9a, therefore the ends of the heat are side by side – column 8 lines 35-36 and Fig. 2B) in a direction perpendicular to the longitudinal direction of the strip-shaped heater (the tape heater is flexible and can be folded to be perpendicular to the temperature adjusting block 9a).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Tsuyuki et al (US Patent No. 5,068,517 A published 11/26/1991).
Regarding claim 2, Hayashi teaches an automatic analysis device, comprising: 
a heat block (temperature adjusting block 9a – Fig. 2A) which includes a plurality of positions on which reaction containers in which reaction liquid mixing a reagent and a sample is injected are mounted (sample vessels 10 are mounted to the temperature adjusting block 9a – Figs. 2A and 2B); and 
a strip-shaped heater (heater 15 – Fig. 2B) which heats the heat block, 
wherein the strip-shaped heater is wound and attached on an outer circumference of the heat block so that both end regions of the strip-shaped heater are adjacent to each other (heater 15 is a tape heater wound around the outer periphery of the round temperature adjusting block 9a, therefore the ends of the heat are adjacent – column 8 lines 35-36 and Fig. 2B), 
Hayashi inherently teaches wherein the strip-shaped heater includes a heat generating resistor which generates heat by applying an electric current (it is well known in the art that electric heating tapes have resistors on the inside and electric insolation on the outside; see Brink heating tape NPL), an insulating film which electrically insulates with respect to an outside portion by disposing to sandwich 
wherein both end regions of the strip-shaped heater are disposed side by side (heater 15 is a tape heater wound around the outer periphery of the round temperature adjusting block 9a, therefore the ends of the heat are adjacent – column 8 lines 35-36 and Fig. 2B) in a direction perpendicular to the longitudinal direction of the strip-shaped heater (the tape heater is flexible and can be folded to be perpendicular to the temperature adjusting block 9a – Fig. 2B), 
Hayashi inherently teaches a junction portion (a junction portion is interpreted as where the cord is connected to the resistor) to which the first electricity feeding line is joined and a junction portion to which the second electricity feeding line is joined are positioned on both end portion sides of the heat generating resistor (it is well known in the art that the resistor in a heater must have wire on both ends to complete the circuit; Brink heat tape) other than a position aligned in a direction perpendicular to the longitudinal direction of the strip-shaped heater (see 112b rejection for interpretations) (it is well known in the art that the cord do not need to be perpendicular to the longitudinal direction of the heater; see cord direction at 1:56 of the Brink video NPL). 
However, Hayashi does not teach that the heat generating resistor has a uniform cross-sectional area width perpendicular to an electric current applying direction through which the first electricity feeding line and the second electricity feeding line are passed.
Tsuyuki teaches a heat generating resistor (heating section 23a – Fig. 4) that has a uniform cross-sectional area width perpendicular to an electric current applying direction through which the first electricity feeding line and the second electricity feeding line are passed (the heating section 23a has a 
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heater, as taught by Hayashi, with the shape of a cross sectional area with uniform width, taught by Tsuyuki, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it’s simple modification of shape. 
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Cox (US Patent No. 2,610,286 A published 09/09/1952).
Regarding claim 4, Hayashi teaches the automatic analysis device according to claim 1 and a tape heater. 
Hayashi does not teach that the first electricity feeding line and the second electricity feeding line are attached to extend in directions opposite to each other, the claimed wiring configuration of each wire attached to opposite ends of the tape heater and pointed in opposite directions is well known in the art for tape heaters. 
Cox teaches the claimed wiring configuration of each wire attached to opposite ends of the tape heater and pointed in opposite directions is well known in the art for tape heaters (see Cox Figs. 1-2). It would be advantageous to use a tape heater, taught in the Cox reference, to cut down on cost of manufacturing.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the heater, as taught by Hayashi, with the tape heater wiring configuration, taught by Cox, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because it is a simple rearrangement of parts. 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hayashi in view of Samuels (US Patent 2,590,212 A published 03/25/1952).
Regarding claim 5, Hayashi teaches the automatic analysis device according to claim 1, 
Hayashi does not teach that holes are provided in both end portion regions of the heat generating resistor.
Samuels teaches that it is well known in the art that flexible heaters have holes at the ends (see button holes 49 – Fig. 9). It would be advantageous to have holes at the ends to facilitate attaching the flexible heater to a substrate or surface.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify heater, as taught by Hayashi, with the holes at the ends to facilitate attachment, taught by Abe, to gain the above advantage. One of ordinary skill would have expected that this modification could have been performed with a reasonable expectation of success because flexible heaters with holes are well known in the art.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US6068978A – teaches a heater block
US20160008814A1 – teaches a heater with heat element and substrate
US5508198A – teaches a flexible heating element
US5939312A – teaches a wide heating element
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINGCHEN SHI whose telephone number is (571)272-2538. The examiner can normally be reached on M-T from 8AM to 6PM. The examiner can also be reached on alternate Fridays 8AM-4:30PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/T.C.S./Examiner, Art Unit 1798      

/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797